JOHN M. KELLOGG, J.
The question presented is whether the appellant’s railroad crossing of canal lands is a special franchise. In other words, whether canal lands are to be deemed public places within the fair-meaning of subdivision 3 of section 2 of the Tax Law. The question was considered in People ex rel. N. Y. C. & H. R. R. R. Co. v. Woodbury, 140 App. Div. 850, 125 N. Y. Supp. 728; Id. 208 N. Y. 421, 102 N. E. 565, 566; Id., 140 App. Div. 945, 125 N. Y. Supp. 730; Id., 208 N. Y. 425, 102 N. E. 565, 566. In those cases it was considered that the crossing of relator’s railroad over such lands was a special franchise.
The order is therefore affirmed, with costs. All concur.